Name: Commission Implementing Regulation (EU) 2015/1986 of 11 November 2015 establishing standard forms for the publication of notices in the field of public procurement and repealing Implementing Regulation (EU) No 842/2011 (Text with EEA relevance)
 Type: Implementing Regulation
 Subject Matter: executive power and public service;  European Union law;  trade policy;  documentation
 Date Published: nan

 12.11.2015 EN Official Journal of the European Union L 296/1 COMMISSION IMPLEMENTING REGULATION (EU) 2015/1986 of 11 November 2015 establishing standard forms for the publication of notices in the field of public procurement and repealing Implementing Regulation (EU) No 842/2011 (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 89/665/EEC of 21 December 1989 on the coordination of the laws, regulations and administrative provisions relating to the application of review procedures to the award of public supply and public works contracts (1), and in particular Article 3a thereof, Having regard to Council Directive 92/13/EEC of 25 February 1992 coordinating the laws, regulations and administrative provisions relating to the application of Community rules on the procurement procedures of entities operating in the water, energy, transport and telecommunications sectors (2), and in particular Article 3a thereof, Having regard to Directive 2009/81/EC of the European Parliament and of the Council of 13 July 2009 on the coordination of procedures for the award of certain works contracts, supply contracts and service contracts by contracting authorities in the field of defence and security, and amending Directives 2004/17/EC and 2004/18/EC (3), and in particular Articles 32(1), 52(2) and 64 thereof, Having regard to Directive 2014/23/EU of the European Parliament and of the Council of 26 February 2014 on the award of concession contracts (4), and in particular Article 33(1) and (2) thereof, Having regard to Directive 2014/24/EU of the European Parliament and of the Council of 26 February 2014 on public procurement and repealing Directive 2004/18/EC (5), and in particular Articles 51(1) and (2) 75(3) and 79(3) thereof, Having regard to Directive 2014/25/EU of the European Parliament and of the Council of 26 February 2014 on procurement by entities operating in the water, energy, transport and postal services sectors and repealing Directive 2004/17/EC (6), and in particular Articles 71(1) and (2), 92(3) and 96(2) thereof, Whereas: (1) Directives 89/665/EEC and 2014/24/EU require that public supply, public works and public service contracts be advertised in the Official Journal of the European Union. The notices for those publications should include the information set out in those Directives. (2) Directives 92/13/EEC and 2014/25/EU require that works contract, supply contracts and service contracts in the water, energy, transport and postal services sectors be advertised in the Official Journal of the European Union. The notices for those publications should include the information set out in those Directives. (3) Directive 2009/81/EC requires that certain works contracts, supply contracts and service contracts in the field of defence and security be advertised in the Official Journal of the European Union. The notices for that publication should include the information set out in that Directive. (4) Directives 89/665/EEC, 92/13/EEC and 2014/23/EU require that works concessions and service concessions be advertised in the Official Journal of the European Union. The notices for those publications should include the information set out in those Directives. (5) Commission Implementing Regulation (EU) No 842/2011 (7) sets out the standard forms provided for by Directives 2004/17/EC, 2004/18/EC, 2009/81/EC, 89/665/EEC and 92/13/EEC. (6) In order to comply with Directives 2014/23/EU, 2014/24/EU and 2014/25/EU and to ensure the full effectiveness of Directives 89/665/EEC and 92/13/EEC, it is necessary to adapt the standard forms annexed to Implementing Regulation (EU) No 842/2011 and to add new standard forms. Given the number and extent of the necessary adjustments, Implementing Regulation (EU) No 842/2011 should be replaced. (7) However, where a Member State implements Directives 2014/23/EU, 2014/24/EU or 2014/25/EU or the amendments to Directive 89/665/EEC or 92/13/EEC before the end of the deadline on 18 April 2016, its contracting authorities and contracting entities should hereafter only use the standard forms established by the present Implementing Regulation as these alone are designed to ensure conformity with the legal requirements of the new or amended Directives. (8) Directive 2009/81/EC has not been amended; consequently the standard forms provided for by that Directive have also remained unchanged. They should therefore continue to be used until Implementing Regulation (EU) No 842/2011 is repealed. (9) The measures provided for in this Regulation are in accordance with the opinion of the Advisory Committee on Public Procurement, HAS ADOPTED THIS REGULATION: Article 1 Contracting authorities shall use, for the publication in the Official Journal of the European Union of the notices referred to in Articles 48, 49, 50, 72, 75 and 79 of Directive 2014/24/EU, the standard forms set out in Annexes I, II, III, VIII to XI, XVII and XVIII to this Regulation. Article 2 Contracting entities shall use, for the publication in the Official Journal of the European Union of the notices referred to in Articles 67 to 70, 89, 92 and 96 of Directive 2014/25/EU, the standard forms set out in Annexes IV to XI, XVII and XIX to this Regulation. Article 3 Contracting authorities and contracting entities shall use, for the publication in the Official Journal of the European Union of the notices referred to in Articles 30, 52 and the second indent of Article 60(4) of Directive 2009/81/EC, the standard forms set out in Annexes XIII to XVI to this Regulation. Article 4 Contracting authorities and contracting entities shall use, for the publication in the Official Journal of the European Union of the notices referred to in Articles 31, 32 and 43 of Directive 2014/23/EU, the standard forms set out in Annexes XI, XVI, XX, XXI and XXII to this Regulation. Article 5 Contracting authorities and contracting entities shall use, for the publication in the Official Journal of the European Union of the notice referred to in the second indent of Article 2d(4) of Directives 89/665/EEC and 92/13/EEC, the standard form set out in Annex XII to this Regulation. Article 6 Contracting authorities and contracting entities shall transmit the forms to the Publications Office of the European Union by electronic means, using either the eNotices online application or the TED eSender system. Article 7 The following standard forms are established: List of standard forms Standard form 1 : Prior information notice: Annex I Standard form 2 : Contract notice: Annex II Standard form 3 : Contract award notice: Annex III Standard form 4 : Periodic indicative notice  Utilities: Annex IV Standard form 5 : Contract notice  Utilities: Annex V Standard form 6 : Contract award notice  Utilities: Annex VI Standard form 7 : Qualification system  Utilities: Annex VII Standard form 8 : Notice on a buyer profile: Annex VIII Standard form 12 : Design contest notice: Annex IX Standard form 13 : Results of design contest: Annex X Standard form 14 : Corrigendum: Annex XI Standard form 15 : Voluntary ex ante transparency notice: Annex XII Standard form 16 : Prior information notice  Defence and Security: Annex XIII Standard form 17 : Contract notice  Defence and Security: Annex XIV Standard form 18 : Contract award notice  Defence and Security: Annex XV Standard form 19 : Subcontract notice  Defence and Security: Annex XVI Standard form 20 : Modification notice: Annex XVII Standard form 21 : Social and other specific services  Public contracts: Annex XVIII Standard form 22 : Social and other specific services  Utilities: Annex XIX Standard form 23 : Social and other specific services  Concessions: Annex XX Standard form 24 : Concession notice: Annex XXI Standard form 25 : Concession award notice: Annex XXII Article 8 Implementing Regulation (EU) No 842/2011 is repealed with effect from 18 April 2016. Article 9 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. Article 3 shall apply from 18 April 2016. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 November 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 395, 30.12.1989, p. 33. (2) OJ L 76, 23.3.1992, p. 14. (3) OJ L 216, 20.8.2009, p. 76. (4) OJ L 94, 28.3.2014, p. 1. (5) OJ L 94, 28.3.2014, p. 65. (6) OJ L 94, 28.3.2014, p. 243. (7) Commission Implementing Regulation (EU) No 842/2011 of 19 August 2011 establishing standard forms for the publication of notices in the field of public procurement and repealing Regulation (EC) No 1564/2005 (OJ L 222, 27.8.2011, p. 1). ANNEX I ANNEX II ANNEX III ANNEX IV ANNEX V ANNEX VI ANNEX VII ANNEX VIII ANNEX IX ANNEX X ANNEX XI ANNEX XII ANNEX XIII ANNEX XIV ANNEX XV ANNEX XVI ANNEX XVII ANNEX XVIII ANNEX XIX ANNEX XX ANNEX XXI ANNEX XXII